Appleton, C. J.
The statute relating to "Bastard Children and their maintenance,” c. 97, requires that the complainant, " being put, on the discovery of the truth during the time of her travail,” should accuse the person charged "of being the father of the child,” and should remain "constant in such accusation.” It is not necessary that the accusation should have been in answer to any inquiry by others, nor that she should expressly declare in the time of her travail that the respondent was the father of the child; if in any form she should intelligibly mention the fact, it is an accusation within the statute. McManagil v. Ross, 20 Pick., 99; Bailey v. Chesley, 10 Cush., 285.
In her accusation and examination before the magistrate, she is required to state " the time and place when and where the child was begotten, as correctly as they can be described.” The complainant is not to be examined as to " the time and place,” during the pangs of child-birth, nor is she required to do more at that time than to accuse the respondent of being father of the child. This she did, and, having so done, has fully complied with the requirements of the statute. Exceptions overruled.
Cutting, Kent, Walton, Dickerson, Danforth and Tablet, JJ., concurred.